 

EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

 

 

between

 

 

 

Mind-NRG SARL

(Company)

Rue de Jargonnant 2

1207 Geneva

Switzerland

 

 

and

 

 

Remy Luthringer

(Employee)

 

 

 

 

The Company and the Employee are also referred to as “Party” or “Parties”.

 

 



 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

Page

 

 

 

1.

Beginning of Employment

1

2.

Position

1

 

(a)

Function

1

 

(b)

Duties and Responsibilities

1

 

(c)

Work for Third Parties

1

3.

Place of Work

2

4.

Compensation

2

 

(a)

Base Salary

2

 

(b)

Annual Bonus

2

 

(c)

Equity Awards

2

 

(d)

Benefit Programs

2

 

(e)

Acknowledgements of the Employee

3

 

(i)

Nature of Additional Payments

3

 

(ii)

Conditionality

3

 

(iii)

No Other Compensation

3

 

(iv)

Deductions

3

 

(f)

Director and Officer Insurance (D&O)

3

5.

Expenses

4

6.

Working Time

4

7.

Vacation

4

8.

Holidays and Compelling Absences

4

 

(a)

Holidays

4

 

(b)

Compelling Absences

4

9.

Termination

5

 

(a)

Notice Period

5

 

(b)

Immediate Termination for Valid Reasons

5

 

(c)

Death

5

 

(d)

Disability

5

 

(e)

Termination by the Company for Cause

5

 

(f)

Termination by the Company without Cause

5

 

(g)

Termination Without Cause or for Good Reason Following a Change in Control

6

 

 



i.

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

(h)

Termination by Employee For Good Reason

7

 

(i)

Conditions

7

 

(j)

Return of Documents and Material

7

 

(k)

Future Cooperation

7

10.

Pension

8

11.

Illness, Accident and Death

8

 

(a)

Medical Certificate

8

 

(b)

Daily Allowance insurance

8

12.

Intellectual Property Rights

9

13.

Data Protection and Privacy

9

14.

Confidentiality

10

15.

Non-Competition and Non-Solicitation

11

16.

Publication of Agreement to Future Employers

11

17.

Remedies and Enforceability

11

18.

Company Policies and Procedures

12

19.

Miscellaneous

12

 

(a)

Entire Agreement

12

 

(b)

Severability

12

 

(c)

Amendments

12

 

(d)

Governing Law and Jurisdiction

12

 

(e)

Notices

12

 

(f)

Execution

13

 

(g)

Counterparts

13

 

 

 

ii.

--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT

 

1.Beginning of Employment

 

The employment relationship (the “Employment”) of the Employee commenced on May
1, 2014, and the original terms of the Employment were set forth in an agreement
dated April 8, 2014 (the “Original Agreement”). The terms and conditions of the
Original Agreement are amended and restated in this Employment Agreement (the
“Employment Agreement”).

 

2.Position

 

(a)Function

The Employee shall assume the function as President and Chief Executive Officer.

 

(b)Duties and Responsibilities

 

It is understood that the duties and responsibilities arising out of the above
function includes all tasks customarily or reasonably incidental to such
function.

 

The Company may implement organisational regulations (the “Organisational
Regulations”) setting out the duties and responsibilities of the Employee in
further detail. The Company may change the duties and responsibilities of the
Employee from time to time and may assign to the Employee any additional or new
duties or responsibilities as deemed reasonable and appropriate.

 

The Employee will report to the Board of Directors (the “Board”), and shall
perform such duties consistent with his position as President and Chief
Executive Officer and as may be assigned to him by the Board.

 

In fulfilment of his duties, the Employee may have to act as officer, director
or in any other corporate function within the Company or in direct or indirect
subsidiaries, shareholders or other companies associated with the Company (the
“Affiliates”, the Company and the Affiliates together the “Group”).

 

Upon consultation with the Employee, the Company may assign to the Employee any
additional or new duties or responsibilities, consistent with his position as
President and Chief Executive Officer, as deemed reasonable or appropriate by
the Company in the course and fulfilment of its business.

 

The Employee shall carefully perform all work assigned to the Employee, and
loyally safeguard the Company’s legitimate interests. The Employee agrees to
devote substantially all of his working time, attention and energies to the
Group.

(c)Work for Third Parties

 

While he remains employed, the Employee shall not work for any third party or
engage in any other business activity that is in conflict with his duties and
obligations to the Group; provided, however, that, for the avoidance of doubt,
he may (i) manage his passive personal investments, (ii) continue his current
involvement with Index, provided it does not interfere with his duties and
responsibilities on behalf of the Company, (iii) with advance written approval
from the Company, serve on industry, trade, civic, charitable or non-profit
corporate boards or committees, (iv) with advance written approval of the
Company, serve on outside for- profit corporate boards or committees, and (v)
with advance written approval, serve as a consultant to for-profit entities.

 

 

 

--------------------------------------------------------------------------------

 

3.Place of Work 

 

The Employee’s principal place of work shall be in Geneva at the main office of
the Company, Nevertheless, the Employee understands and agrees that he may, in
the course of the Employment and where reasonably requested by the Company, be
required to travel for business to other places and countries within the
European Union and the United States in order to perform his obligations and
duties under the Employment Agreement.

 

4.Compensation

 

(a)Base Salary

 

The Employee shall receive an annual base salary of USD 387,280 (the “Base
Salary”) payable in twelve monthly instalments at the end of the month (in
accordance with the Company’s normal payroll practice), plus any mandatory
contributions for family and children allowances.

The Base Salary will be subject to review and adjustment by the Company from
time to time.

 

(b)Annual Bonus

 

The Employee shall be entitled to a discretionary bonus payment for each
calendar year that ends during the Employment, with a target annual bonus amount
at 50% of the Base Salary paid in such calendar year (the “Annual Bonus”).
Whether to grant an Annual Bonus, and in what amount, are determinations to be
made in the discretion of the Company based on a variety of factors including,
but not limited to, achievement of objectives established by the Board (and/or
the Compensation Committee thereof (the “Compensation Committee”)) and specific
annual objectives for your position set by the Board and/or the Compensation
Committee. Since one of the objectives of the Annual Bonus is employee
retention, in order to remain eligible and receive any Annual Bonus, you must be
employed through the end of the calendar year and still be employed by the
Company at the time it makes bonus payments to employees for that year --
generally during the first quarter of the following year.

 

(c)Equity Awards. Any stock, stock options, restricted stock units or other
equity awards that you have previously been granted by the Company (including
but not limited to any stock options granted under the Company’s 2013 Amended
and Restated Equity Incentive Plan) shall continue to be governed in all
respects by the terms of their applicable grant agreements, grant notices and
plan documents. The Company, in its sole discretion, may award you equity grants
pursuant to the Company’s equity incentive plans from time to time in its sole
discretion.

 

(d)Benefit Programs

 

The Employee may be given the opportunity by the Company to be eligible to
participate in benefit programs that the Company/Group establishes and makes
available to similarly situated employees from time to time (“Benefit
Programs”), provided that the Employee is eligible under (and subject to all
provisions of) (the plan documents governing those programs (“Participation”).
Such benefits may include participation in group medical, dental, and vision
insurance programs, and term life insurance. The benefits made available by the
Company/Group, and the rules, terms, and conditions for participation in such
benefit plans, may be changed by the Company/Group at any time without advance
notice. Any Participation is in the full discretion of the Company or the
Affiliate issuing such Benefit Programs.

 

 

(e)

Acknowledgements of the Employee

 

(i)Nature of Additional Payments

 

The Employee acknowledges and agrees that any entitlements granted and payments
made in addition to the Base Salary, including, but not limited to any bonuses,
participations, or gratuities of the

2.

--------------------------------------------------------------------------------

 

Company or an Affiliate (the “Additional Payments”) are not part of the salary
legally or contractually owed by the Company and are made at full discretion of
the Company or the Affiliate granting such bonus, participation or gratuity,
respectively. Any Additional Payments shall not create any obligation of the
Company or Affiliate to make such Additional Payments in future and shall not
create any right or entitlement of the Employee to such Additional Payments in
future even if paid over consecutive years and without express reservation.

 

 

(ii)

Conditionality

The vesting and payment of any Additional Payments, if any, are subject to the
following conditions being cumulatively fulfilled on the respective due dates:

 

-the Employment Agreement has not ended (e.g. by notice of termination issued
either by the Company or the Employee, mutual agreement, retirement, death,
disability or otherwise);

 

-no notice of termination has been given under this Employment Agreement by
either the Employee or the Company;

-the Employee is not in a material breach of any of his obligations under the
Employment Agreement;

 

(iii)

No Other Compensation

 

The Employee acknowledges and agrees he shall not be entitled to any other
compensation or benefit of any nature from the Company except as expressly
provided in this Employment Agreement.

 

 

(iv)

Deductions

 

From the salary (as defined by the applicable laws and regulations, which may
include bonuses. allowances, participations and other benefits in addition to
the Base Salary) any portions of Employee’s social security contributions (AHV
(Old-age and surviving dependents insurance)/IV (Disability insurance)/EO (Wage
compensation), ALV (Unemployment insurance), UV (Accidence insurance), premiums
to pension schemes (cp. Regulations of the pension fund) and withholding taxes,
if any, will be deducted and withheld by the Company from the payments made to
the Employee.

 

(f)Director and Officer Insurance (D&O)

 

D&O insurance is conducted by the Employee and the insurance premium is paid by
the Company.

 

5.Expenses

 

The Employee shall be entitled to lump sum expenses in the amount of CHF 17,727
per year, payable in twelve (12) monthly instalments at the end of the month,
covering all out-of- pocket business expenses each not exceeding CHF 50. Other
than that, the Employee shall be entitled to reimbursement by the Company of
out-of-pocket business expenses reasonably incurred by the Employee during the
Employment in the performance of the Employee’s duties under this Employment
Agreement exceeding CHF 50, However the reimbursement is subject to (i) the
submission of relevant vouchers and receipts and (ii) the compliance with the
reimbursement policies of the Company possibly established and amended from time
to time. Unless the Company secures benefits for the Employee and provided he is
employed pursuant to this Employment Agreement, Employee shall receive a
reimbursement of CHF 500 per month for maintenance of health insurance.

 

3.

--------------------------------------------------------------------------------

 

6.Working Time 

 

The weekly working hours for the Employee are at least 42 hours per week.

 

The Employee shall work extra hours and overtime, if required and to the extent
such work can reasonably be expected in good faith.

 

The Base Salary as defined in Section 4(a) hereunder includes any and all
remuneration for such overtime, and the Employee shall have no entitlement to
additional compensation for such overtime, whether in cash nor in kind.

7.Vacation

The Employee is entitled to twenty-five (25) business days of vacation per
calendar year.

The Company has the right to determine when the Employee shall take vacation,
However, the Company shall take the Employees requests in due consideration. If
the Employee requests to take vacation he shall reasonably prior to the
in-tended vacation inform the responsible executive, In any event the Employee
shall provide for suitable internal representation and he shall care for the
ongoing service of important affairs during his vacation.

The vacation entitlement is based on one complete calendar year. For the year in
which the Employment relationship begins or ends, the vacation entitlement is
calculated pro rata temporis.

 

8.Holidays and Compelling Absences

 

 

(a)

Holidays

 

On federal and cantonal Holidays the Employee is not obliged to work. The
Employee is not entitled for any compensation for such holidays when such
holidays are on weekends.

 

 

(b)

Compelling Absences

 

To the extent necessary or required, Employees are eligible to take time off for
compelling reasons (as specified below).

 

-    Marriage of Employee:

 

2 days

-    Attendance of wedding of a family member or close relative:

 

1 day

-    Birth of Employee’s child:

 

2 days

-    Death or illness of:

 

 

 

-    close family member or person living in the same household:

 

3 days

 

-    other family member:

 

2 day

 

-    close relative or friend:

 

1 day

-    Moving:

 

1 day

-    Medical or dental care:

 

as required

-    Public duties

 

as required

4.

--------------------------------------------------------------------------------

 

Compelling Absences do not constitute a ground for a deduction of the Employees’
entitlements to the Base Salary or vacation, unless the absence exceeds the time
period as set forth above.

 

9.Termination

 

(a)Notice Period. The Employment may be terminated by either Party upon six (6)
month written notice period, effective as of the end of each business day
(Monday to Friday) (the “Notice Period”). The Employment will terminate without
notice being required at the end of the month in which the Employee reaches the
retirement age according to the federal law of old- age and surviving dependents
insurance (AHVG).

 

(b)Immediate Termination for Valid Reasons. The Employment Agreement may be
terminated by either Party with immediate effect for valid reasons pursuant to
Article 337 of the Swiss Code of Obligations.

 

(c)Death. The Employment will terminate without notice being required upon
Employee’s death. Employee’s beneficiaries and/or estate will be entitled to (i)
any earned but unpaid Base Salary through the date of Employee’s death, to be
paid less applicable taxes and withholdings within 10 days of Employee’s
termination of employment, (ii) one (1) additional month of Base Salary or,
where the Employee had completed more than five (5) years of service, two (2)
additional months of Base Salary, (iii) compensation at the rate of Employee’s
Base Salary for any vacation time earned but not used as of the date the
Employment terminates, (iv) reimbursement for any business expenses incurred by
Employee but not yet paid to Employee as of the date Employee’s employment
terminates, provided all expenses and supporting documentation required are
submitted within sixty (60) days of the date the Employment terminates, and
provided further that such expenses are reimbursable under Company policy, (v)
payment of a pro-rata portion of Employee’s Annual Bonus (assuming for purposes
of this payment that Employee’s Annual Bonus would be equal to 50% of Employee’s
Base Salary), and (vi) any amounts accrued and payable under the terms of any of
the Company's benefit plans (items (i), (iii), (iv) and (vi), referred to,
together with any other obligations under Swiss statutory law, as the "Accrued
Obligations").

 

(d)Disability. The Board may terminate the Employment by reason of Employee’s
Disability in compliance with the Notice Period. "Disability" shall have the
meaning given in Article 8 of the Swiss federal law on general social insurance
provisions. For the avoidance of doubt, upon such termination, Employee will be
entitled only to the payment of the Employee’s Base Salary during Notice Period
and Accrued Obligations as at the termination date.

 

(e)Termination by the Company for Cause. In case of termination by the Company
for Cause, Employee will be entitled only to payment of Employee’s Base Salary
during Notice Period (provided that the Company did not proceed with an
immediate termination according to Section 9(b) above) and the Accrued
Obligations as at the termination date. "Cause" means that Employee has (i) been
convicted of (x) felony, or (y) a misdemeanor involving moral turpitude (other
than a minor traffic violation), (ii) committed an act of fraud or embezzlement
against the Company or its Affiliates, (iii) materially breached this Employment
Agreement and failed to cure such breach within thirty (30) days following
written notice from the Company, (iv) materially violated any written policy of
the Company and failed to cure such violation within thirty (30) days following
written notice from the Company, (v) materially failed or materially refused to
substantially perform Employee’s duties (other than by reason of a physical or
mental impairment) or to implement the lawful written directives of the Board
that are consistent with Employee’s position, and such material failure or
material refusal has continued after thirty (30) days following written notice
from the Company, (vi) willfully engaged in conduct or willfully omitted to take
any action, resulting in material injury to the Company or its Affiliates,
monetarily or otherwise (including with respect to the Company's ability to
comply with its legal or regulatory obligations), or (vii) materially breached
Employee’s fiduciary duties as an officer or director of the Company.

 

(f)Termination by the Company without Cause. In case of termination by the
Company without Cause and not by reason of Employee’s Disability, then, in
addition to the payment of Employee’s Base Salary during Notice Period and
Accrued Obligations as at the termination date, and in lieu of any other
severance benefits otherwise payable under any Company policy or plan in effect,
Employee will be entitled to (i)

5.

--------------------------------------------------------------------------------

 

continued payment of Employee’s Base Salary for six (6) months after the
termination date (the “Salary Severance Period”), (ii) payment of a pro-rata
portion of Employee’s Annual Bonus (assuming for purposes of this payment that
Employee’s Annual Bonus is equal to 50% of Employee’s Base Salary) and (iii)
immediate vesting of any unvested options, restricted stock, restricted stock
units, or other equity awards that are outstanding immediately prior to the date
of termination and, but for the termination of the Employment, would have vested
during the six (6) month period immediately following the date of termination
(collectively, the "Severance Benefits"). 

 

(g)Termination Without Cause or for Good Reason Following a Change in Control.

 

(i)If the Employment is terminated by the Company (or its successor or parent)
without Cause (and not due to Disability or death) or by Employee for Good
Reason (as defined below) within twelve (12) months immediately following a
Change in Control (as defined below), then the Company shall pay or provide
Employee with Employee’s Base Salary during Notice Period and the Accrued
Obligations as at the termination date and all of the benefits described in
Section 9(f) above, subject to compliance with the conditions set forth in
Section 9(i); provided that: (x) the Salary Severance Period defined in Section
9(f)(i) shall be increased to a total of eighteen (18) months following the
termination date; (y) in lieu of the pro- rata bonus described in Section
9(f)(ii), the Company shall pay Employee the full Annual Bonus for the
performance year in which Employee’s termination occurs, payable as a lump sum
payment on the Company’s first ordinary payroll date occurring on or after the
Release of Claims effective date (namely, the date it can no longer be revoked);
and (z) in lieu of the vesting acceleration described in Section 9(f)(iii), and
regardless of the terms in the Stock Option Agreement, all outstanding unvested
equity awards granted to Employee shall become fully vested with effect from the
date of termination (collectively, the “Change In Control Severance Benefits”).

(ii)For purposes of this Agreement, a “Change in Control” shall mean a change in
ownership or control of the Company effected through any of the following means:
(a) a merger, consolidation or other reorganization approved by the Company’s
stockholders, unless securities representing at least fifty percent (50%) of the
total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction, (b) a sale, transfer or other disposition of all or
substantially all of the Company’s assets, or (c) the closing of any transaction
or series of related transactions pursuant to which any person or any group of
persons comprising a “group” within the meaning of Rule 13d-5(b)(1) of the 1934
Act (other than the Company or a person that, prior to such transaction or
series of related transactions, directly or indirectly controls, is controlled
by or is under common control with, the Company) becomes directly or indirectly
(whether as a result of a single acquisition or by reason of one or more
acquisitions within the twelve (12)-month period ending with the most recent
acquisition) the beneficial owner (within the meaning of Rule 13d-3 of the 1934
Act) of securities possessing (or convertible into or exercisable for securities
possessing) more than fifty percent (50%) of the total combined voting power of
the Company’s securities (as measured in terms of the power to vote with respect
to the election of Board members) outstanding immediately after the consummation
of such transaction or series of related transactions, whether such transaction
involves a direct issuance from the Company or the acquisition of outstanding
securities held by one or more of the Company’s existing stockholders; or (d) a
change in the composition of the Board over a period of twelve (12) consecutive
months or less such that a majority of the Board members ceases to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period (“Incumbent Directors”) or (B) have been elected or
nominated for election as Board members during such period by at least a
majority of the Incumbent Directors who were still in office at the time the
Board approved such election or nomination; provided that any individual who
becomes a Board member subsequent to the beginning of such period and whose
election or nomination was approved by two-thirds of the Board members then
comprising the Incumbent Directors will be considered an Incumbent Director.

 

In the event of any interpretation of this definition, the Board of Directors of
the Company, upon advice of legal counsel, shall have final and conclusive
authority, so long as such authority is exercised in good faith. Notwithstanding
the foregoing, a Change in Control will only be deemed to occur for purposes of
this Agreement if it also meets the definition used for purposes of Treasury
Regulation Section 1.409A-3(a)(5), that is, as defined under Treasury Regulation
Section 1.409A-3(i)(5).

6.

--------------------------------------------------------------------------------

 

 

(h)Termination by Employee For Good Reason. Employee may terminate the
Employment for Good Reason by providing notice to the Company of the condition
giving rise to the Good Reason no later than ninety (90) days following the
first occurrence of the condition, by giving the Company thirty (30) days to
remedy the condition and by terminating Employee employment for Good Reason in
compliance with Notice Period within ninety (90) days thereafter if the Company
fails to remedy the condition. For purposes of this Agreement, "Good Reason"
shall mean, without Employee’s written consent, the occurrence of any one or
more of the following events: (i) material diminution in the nature or scope of
the Employee’s responsibilities, duties  or authority;  (ii) material reduction
in Employee’s Base Salary; (iii) relocation of Employee’s principal work
location more than fifty (50) miles from the location of Employee’s principal
work location as of immediately prior to such relocation; or (iv) material
breach of this Agreement by the Company. In the event Employee terminates the
Employment for Good Reason and provided that the above notification procedure
has been complied with, in addition to the payment of Employee’s Base Salary
during Notice Period and Accrued Obligations as at the termination date, and in
lieu of any other severance benefits otherwise payable under any Company policy,
Employee will be entitled to the Severance Benefits, in accordance with and
subject to the provisions of Section 9(f).

 

(i)Conditions. Any payments or benefits made or provided pursuant to Section 9
(other than Accrued Obligations and Employee’s Base Salary during Notice Period)
shall be conditional upon (i) Employee’s continuing compliance with the
restrictive covenants contained in Sections 14 and 15, (ii) Employee’s
continuing material compliance with the provisions of Section 9(k), and (iii)
Employee’s execution of a release of claims relating to the Employment in a form
prepared by and satisfactory to the Company (the "Release of Claims"). Employee
must execute the Release of Claims and the Release of Claims must become
effective within forty-five (45) days following the date of the termination of
the Employment (which release shall be delivered to you within five (5) days
following the date of such termination). The first payment of continued Base
Salary and COBRA premiums, together with the pro-rata Annual Bonus payable
pursuant to Section 9(f) above shall be made on the first regular payroll date
of the Company following the effective date of the Release of Claims as set
forth in Section 9(i); provided, however, that if such 45-day period covers two
of Employee’s taxable years, payment of Severance Benefits or Change In Control
Severance Benefits will begin in the later taxable year.

 

 

(j)

Return of Documents and Material

 

Upon termination of this Employment Agreement for any reason or earlier at the
Company’s first request, the Employee shall return to the Company any material,
all files and any documents related to the business of the Group in his
possession or open to his access, including all keys, access documents,
computers, laptops, mobiles, designs, customer and price lists, printed
material, documents, sketches, notes, drafts as well as copies thereof,
regardless whether or not the same are originally furnished by the Company, an
Affiliate or third party.

 

If the Employee shall have made copies of any documents or information, he shall
immediately destroy or delete such documents, or return them to the Company, at
the Company’s discretion.

 

 

(k)

Future Cooperation

 

The Employee agrees that upon the Company’s reasonable request following the
termination of the Employment, the Employee will use reasonable efforts to
assist and cooperate with the Company in connection with the defense or
prosecution of any claim that may be made against or by the Company or its
Affiliates, or in connection with any ongoing or future investigation or dispute
or claim of any kind involving the Company or its Affiliates, including any
proceeding before any arbitral, administrative, regulatory, self-regulatory,
judicial, legislative, or other body or agency. The Employee will be entitled
only to reimbursement for reasonable out-of-pocket expenses (including travel
expenses) incurred in connection with providing such assistance.

7.

--------------------------------------------------------------------------------

 

 

10.

Pension

 

Once the Employee becomes subject to the Swiss social security system (see
Section 4(e)(iii)), the Employee will be participating in the Company’s pension
scheme pursuant to the regulations of such pension scheme, as amended from time
to time.

 

All contributions and premiums of the Swiss pension scheme will be split equally
between the Employee and the Company.

 

11.

Illness, Accident and Death

 

 

(a)

Medical Certificate

 

If the Employee’s absence exceeds three business days, the Employee shall, as
soon as practicable furnish a medical certificate. However, the Company reserves
the right to demand for a medical certificate in case of any absence,
irrespective of the length of the absence. The Company is entitled to ask the
Employee to consult a medical examiner at the Company’s expense.

 

 

(b)

Daily Allowance insurance

 

 

a.

Illness

 

If the Employee is prevented from performing the Employee’s duties due to
illness (not deliberately self-inflicted by the Employee), then the Company will
continue to pay the Base Salary pursuant to the collective daily allowance
insurance for illness (Kranken- Taggeldversicherung) of the Company, provided
that (i) there is such a collective daily allowance insurance for illness in
place and (ii) the conditions of the collective daily allowance insurance for
illness are being met and that the Employee complies with the conditions of the
collective daily allowance insurance for illness and with the directives of the
Company.

 

If there is no collective daily allowance insurance for illness, the Company’s
obligation to continue to pay the Employee’s Base Salary is determined by
Article 324a of the Swiss Code of Obligations.

 

 

b.

Accident

 

If the Employee is prevented from performing the Employee’s duties due to an
accident (not deliberately self-inflicted by the Employee), then the Company
will continue to pay the base salary pursuant to the collective daily allowance
insurance for accident (Unfall- Taggeldversicherung) of the Company, provided
that the conditions of the collective daily allowance insurance for accident are
being met and that the Employee complies with the conditions of the collective
daily allowance insurance for accident and with the directives of the Company.
In principle, the daily allowance insurance for accident provides for the
following coverage:

-During an initial waiting period of 2 days there is no insurance coverage, but
100% of the Base Salary shall be paid from the Company to the Employee, in
accordance to Section 4 (a).

 

-After the initial waiting period of 2 days, 90 % of the Base Salary until
recovery or declaration of permanent disability.

 

For the avoidance of doubt, after the initial waiting period of 2 days, any and
all entitlements to compensation from the Company pursuant to Section 4 cease,
including any entitlement to Additional Payments,

 

The insurance premiums for the daily allowance insurance for occupational
accident shall be

8.

--------------------------------------------------------------------------------

 

paid by the Company. The insurance premiums for the daily allowance insurance
for non-occupational accidents shall be paid by the Company.

 

 

c.

Medical Costs for Occupational and Non-occupational Accidents

 

During the Employment the Employee is insured for occupational and non-
occupational accidents. Premiums for occupational accident insurance and
occupational sickness insurance are paid by the Company. Premiums for
non-occupational accident insurance are paid by the Employee.

 

 

d.

Medical Costs for Illness

 

The Employee is responsible to obtain a health insurance policy according to the
applicable Swiss law at his own expense. The Company does not cover any medical
costs of the Employee whatsoever,

 

12.Intellectual Property Rights

 

The Company is entitled to all work results and all intellectual property and
all related rights created by the Employee in the course of or in connection
with the employment (notwithstanding whether in pursuance or fulfilment of a
contractual duty or not, whether individually or with the assistance of any
other individual or entity) (“Work And Intellectual Property Rights”), and all
such Work And Intellectual Property Rights vest irrevocably to the maximum
extent legally possible in the Company, including the right to sue for present,
past and future infringements of any of the foregoing.

 

This transfer and assignment of work results, intellectual property and related
rights is worldwide, unlimited in time, unrestricted in scope and encompasses
all rights and exploitations, whether currently known or arising in the future.
To the extent certain jurisdictions do not provide for the assignability of work
results or intellectual property and related rights, the Employee grants to the
Company a worldwide, irrevocable, exclusive, transferable and sublicensable,
royalty-free, unlimited and unrestricted license to use, modify, develop  and
exploit such work results, intellectual property and related rights.
Compensation for the transfer of these Intellectual Property Rights or their
licensing, respectively, is included in the Base Salary according to
Section 4(a).

To the extent permitted by law, the Employee agrees not to put forward any claim
regarding possible moral rights in connection with any work under this section.

 

The Employee will, upon first demand of the Company, execute any documents,
declarations, deeds of assignment or similar as may be requested by the Company
for evidence or perfection of the above transfer and assignment. In the event
the Company is unable for any reason, after reasonable effort, to secure the
Employee’s signature on any document needed in connection with the actions
specified in the preceding sentence, the Employee hereby irrevocably designate
and appoint the Company and its duly authorized officers and agents as
Employee’s agent and attorney in fact, which appointment is coupled with an
interest, to act for and in Employee’s behalf to execute, verify and file any
such documents and to do all other lawfully permitted acts to further the
purposes of the preceding paragraph with the same legal force and effect as if
executed by Employee.

 

In case of any inventions made during the performance of the Employment but out
of the scope of the Employee’s contractual duties (which accrue with the Company
pursuant to the first paragraph of this Section), the Employee shall have a
right to compensation for such invention unless the Company releases such
invention to the Employee.

 

13.Data Protection and Privacy

 

The Company will comply with the Swiss Data Protection Act. The Company will
only collect personal data of the Employee insofar as necessary for the
execution and performance of the Employment and the obligations resulting
therefrom or if required to do so by law.

9.

--------------------------------------------------------------------------------

 

 

The Employee herewith agrees that personal data may be transferred Affiliates
and further third parties within and outside of Switzerland if such transfer is
required in connection with the Employment, the execution of the Employment
Agreement, the performance of any obligations resulting from the Employment, the
work organization of the Company or otherwise required by Swiss law or the laws
of any other relevant jurisdiction. The Company shall ensure that personal data
will be secured against unauthorized access if a transfer is contemplated. The
Employee has the right to withdraw his consent at any time.

 

14.Confidentiality

 

The Employee will have access to trade secrets and other confidential and
proprietary information relating to the business and operations of the Company,
other group companies and their clients (“Confidential Information”)
Confidential Information includes any information of the Company or its
Affiliates that is not generally known by those with whom they compete and
includes, by way of example and without limitation, in whatever medium, the
whole or any portion or phase of any scientific or technical information,
design, process, procedure, formula, machine, invention, improvement,
manufacturing, sales or test data, business or financial information which are
non-public in nature and which are treated as confidential or trade secret
information by the Company. Such Confidential Information constitutes a unique
and valuable asset of the Company and other group companies and their
acquisition required great time and expense. The disclosure or any other use of
Confidential Information, other than for the sole benefit of the Company or
another group company, would be wrongful and would cause irreparable harm to the
Company or an Affiliate.

 

The Employee understands, in addition, that the Company has received and in the
future will receive confidential and/or proprietary knowledge, data, or
information from third parties (“Third Party Information”). During the
Employment and thereafter, the Employee will hold Third Party Information in the
strictest confidence and will not disclose to anyone (other than Company
personnel who need to know such information in connection with their work for
the Company) or use, except in connection with his work for the Company, Third
Party Information unless expressly authorized by an authorized officer of the
Company in writing.

 

During the Employee’s employment by the Company the Employee will not improperly
use or disclose any Confidential Information, if any, of any former employer or
any other person to whom he has an obligation of confidentiality, and the
Employee will not bring onto the premises of the Company any unpublished
documents or any property belonging to any former employer or any other person
to whom he has an obligation of confidentiality unless consented to in writing
by that former employer or person.

 

Information that enters the public domain, other than through the breach of the
Employee of his obligations under this Employment Agreement is no Confidential
Information in the meaning of this Employment Agreement.

 

The Employee is under a strict duty to keep all Confidential Information
strictly and permanently confidential and, accordingly, shall not during the
Employment or after termination of the Employment directly or indirectly use for
any purpose other than for the sole benefit of the Company or an Affiliate, or
disclose or permit to be disclosed to any third person or entity, any
Confidential Information without first obtaining the written consent of the
responsible executive and the party concerned, if applicable, except if required
to do so by law.

 

The Employee may not make any statement to the media, as far as he is not
authorized to do so by the responsible executive.

 

The Company reserves the right to claim compensation for damages as well as the
right to the remedy of specific performance.

 

15.Non-Competition and Non-Solicitation

 

The Employee agrees that during the Employment and for a period of one year
after termination of

10.

--------------------------------------------------------------------------------

 

the Employment, he will not directly, indirectly, once, occasionally or
professionally, under his name or under a third party name, on be-half of his
own or on behalf of third parties compete with the Company or an Affiliate
within the scope of research, development and commercialization of drugs to
treat (i) psychiatric disorders, sleep disorders or Parkinson’s disease or (ii)
any other indication for which the Company is clinically developing or
commercializing a drug at the time of termination of your employment (the
“Restricted Business”). It is recognized that the Restricted Business is
expected to be conducted throughout the world and that more narrow geographical
limitations of any nature on this non-competition and non-solicitation covenant
are therefore not appropriate. This provision shall not apply in cases where the
Company dismisses the Employee without the Employee having given the Company any
good cause to do so within the meaning of Article 340c of the Swiss Code of
Obligations.

 

The Employee furthermore agrees that he will not participate in any way in any
enterprise competing with the Company or an Affiliate, and he also agrees not to
found or assist any business being active in the Restricted Business, unless
other-wise provided by this Employment Agreement.

 

These restrictions shall not prevent the Employee from (a) accepting employment
with a recognized pharmaceutical company that is not primarily engaged in a
Restricted Business, provided that the services of the Employee for any such
entity do not primarily relate to any Restricted Business in which such entity
may be engaged and/or (b) holding five percent (5%) of the securities of any
publicly traded entity.

 

During the Restricted Period, you agree not to, directly or indirectly, whether
for your own account or for the account of any other individual or entity, (i)
solicit for hire or engagement, hire, or engage any individual who is employed
by the Company or its Affiliates on the date of any attempted solicitation or
was employed during the six month period prior thereto unless such individual
had been involuntarily terminated by the Company or (ii) otherwise induce or
attempt to induce any individual who is employed by Company or its Affiliates to
terminate such employment

 

In the event the Employee breaches any of the obligations pursuant to this
Section 15 a penalty of CHF 302,273 shall be owed by the Employee to the Company
for any such breach. However, the payment of the penalty does not release the
Employee from further complying with the respective obligation. In addition, the
Company reserves the right to claim compensation for damages as well as the
right to the remedy of specific performance.

 

16.Publication of Agreement to Future Employers. If Employee is offered
employment or the opportunity to enter into any business venture as owner,
partner, consultant or other capacity while the restrictions described in
Section 15 of this Agreement are in effect Employee agrees to inform your
potential employer, partner, co-owner and/or others involved in managing the
business with which Employee has an opportunity to be associated of Employee’s
obligations under this Agreement and also agree to provide such person or
persons with a copy of this Agreement. Employee agrees to inform the Company of
all employment and business ventures which Employee enters into while the
restrictions described in Section 15 of this Agreement are in effect and
Employee also authorizes the Company to provide copies of this Agreement to the
Employee’s employer, partner, co-owner and/or others involved in managing the
business with which Employee is employed or associated and to make such persons
aware of the Employee’s obligations under this Agreement.

 

17.Remedies and Enforceability

 

The Employee agrees that Company and its Affiliates’ remedies at law for any
breach or threatened breach by you of any of the provisions of Section 14 and/or
15 will be inadequate, and that, in addition to any other remedy to which the
Company and its Affiliates may be entitled at law or in equity, the Company
shall be entitled to a temporary or permanent injunction or injunctions or
temporary restraining order or orders to prevent breaches of the provisions of
this Section 17 and to enforce specifically the terms and provisions hereof, in
each case without the need to post any security or bond. Nothing herein
contained shall be construed as prohibiting the Company or its Affiliates from
pursuing, in addition, any other remedies available to the Company or any
Affiliate for such breach or threatened breach.

11.

--------------------------------------------------------------------------------

 

 

It is expressly understood and agreed that although the Parties consider the
restrictions contained in Section 14 and/or 15 to be reasonable for the purpose
of pre-serving the goodwill, proprietary rights and going concern value of the
Company and its Affiliates, if a final determination is made by an arbitrator or
court, as the case may be, having jurisdiction that the time or territory or any
other restriction contained in Section 14 and/or 15 is an unenforceable
restriction on the activities of the Employee, the provisions of Section 14
and/or 15 shall not necessarily be rendered void but shall be deemed amended to
apply as to such maximum time, if any and territory, if any and to such other
extent, if any, as such arbitrator or court, as the case may be, may determine
to be reasonable.

 

18.Company Policies and Procedures

 

The Employee will at all times comply with all policies and procedures of the
Company and the Company.

 

19.Miscellaneous

 

 

(a)

Entire Agreement

 

This Employment Agreement constitutes the complete Employment Agreement be-tween
the Parties regarding its subject matter and supersedes all prior oral and/or
written agreements, representations and/or communications, concerning the
subject matter hereof.

 

 

(b)

Severability

 

Should any of the provisions of this Employment Agreement be or become legally
invalid, such invalidity shall not affect the validity of the remaining other
provisions. Any gap resulting from such invalidity shall be filled by a
provision consistent with the spirit and purpose of the Employment Agreement.

 

 

(c)

Amendments

 

Any amendments or supplementation of this Employment Agreement shall require
written form. The written form may be dispensed only in writing.

 

 

(d)

Governing Law and Jurisdiction

 

This Employment Agreement shall be construed in accordance with and governed by
Swiss law (without giving effect to the principles of conflicts of law).

 

Any dispute, controversy or claim arising out of or in connection with this
Employment Agreement, including the validity, invalidity, breach or termination
thereof, and including tort claims, shall be exclusively submitted to and
determined by the ordinary courts at the domicile of the defendant party or
where the Employee normally performs his duties.

 

 

(e)

Notices

 

All notices and other communications provided for in this Employment Agreement
shall be in writing.

 

 

(f)

Execution

 

The Parties have duly executed this Agreement in two originals.

 

12.

--------------------------------------------------------------------------------

 

 

(g)

Counterparts 

 

This Employment Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become a binding
agreement when one or more counterparts have been signed by each party and
delivered to the other party.

 

Mind-NRG SARL

 

By:

/s/ Geoffrey R. Race

 

Name:

Geoffrey R. Race

 

Title:

Director

 

Date:

August 1, 2016

 

 

 

 

 

 

/s/ Remy Luthringer

Remy Luthringer

 

Date:

August 1, 2016

 

13.